Citation Nr: 0909624	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefits sought on 
appeal.  

The Veteran testified at an August 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During his August 2008 Board hearing, the Veteran indicated 
that he has had more than one audiological examination 
completed at the Jesse Brown VA Medical Center in Chicago, 
Illinois since 2003.  A September 2004 VA compensation and 
pension examination has been associated with the claims file.  
However, the Veteran's VA medical records are not currently 
associated with the record.  

The RO should obtain any outstanding VA medical records and 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
treatment records and specifically 
audiological evaluations from the Jesse 
Brown VA Medical Center in Chicago, 
Illinois and should associate them with 
the claims file.  If the search for such 
records has negative results, the RO 
should notify the Veteran and place a 
statement to that effect in the Veteran's 
claims file.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
